     Case 2:15-cv-00531-RFB-EJY Document 355 Filed 05/05/20 Page 1 of 3




 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                 ***
 4   NEWMARK GROUP, INC., G&E                                Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                  Plaintiffs,
 7          v.                                                            ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Defendants’ Motion for Leave to File Exhibits Under Seal and Redact
15   Portions of Opposition to Plaintiffs’ Motion for Protective Order. ECF No. 316. No response to
16   this Motion was filed by Plaintiffs.
17          As the party seeking to seal a judicial record, Defendants must meet their burden of
18   overcoming the strong presumption in favor of access and public policies favoring
19   disclosure. Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006)
20   (holding that those who seek to maintain the secrecy of documents attached to dispositive motions
21   must meet the high threshold of showing that “compelling reasons” support secrecy). “Many courts
22   have applied the compelling reasons standard to . . . temporary restraining orders.” Ctr. for Auto
23   Safety v. Chrysler Group, LLC, 809 F.3d 1092, 1096 n.2 (9th Cir. 2016) (collecting cases); see also
24   Selling Source, LLC v. Red River Ventures, LLC, No. 2:09-cv-01491-JCM-GWF, 2011 WL
25   1630338, at *5 (finding requests for preliminary injunctive relief should be treated as dispositive
26   motions for purposes of sealing court records) (D. Nev. Apr. 29, 2011). However, where a party
27

28
                                                    1
     Case 2:15-cv-00531-RFB-EJY Document 355 Filed 05/05/20 Page 2 of 3




 1   seeks to seal documents attached to a non-dispositive motion, the “public policies that support the

 2   right of access to dispositive motions … do not apply with equal force … .” Kamakana, 417 F.3d

 3   at 1179 (citation omitted).

 4          The mere fact that the production of records may lead to a party’s embarrassment,

 5   incrimination, or exposure to further litigation will not alone compel the court to seal its

 6   records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003). Compelling

 7   reasons require a demonstration of something more, such as when court files have become a vehicle

 8   for improper purposes, including use of records to gratify private spite, promote public scandal,

 9   disseminate libelous statements, or circulate trade secrets. Nixon v. Warner Commc’ns, 435 U.S.

10   589, 598 (1978).

11          The Court has considered the Motion and the documents sought to be sealed. The Court

12   finds Exhibit 2 contains confidential and/or proprietary business information. Therefore, there is

13   compelling reason to grant Defendants’ Motion as to Exhibit 2.

14          The Court has reviewed Exhibit 6, an email from Michael Lehrman, BGC Partners’ Global

15   Head of Real Estate and Cantor Fitzgerald’s Executive Managing Director, addressed to Cantor

16   Fitzgerald and Goodwin Procter representatives. The Court has also considered Exhibits 7, 8, 9, and

17   10, which contain email correspondence between, inter alia, Cantor Fitzgerald and Goodwin Procter.

18   In their Motion for Protective Order pending before this Court, Plaintiffs advised that an:

19          Illinois court concluded that the communications between [Cantor Fitzgerald] and
            Goodwin Procter were protected by the attorney-client privilege but then reversed
20          its decision. . . . Plaintiffs intend to appeal the Illinois court’s ruling compelling
            the production of the communications between CF & Co. and Goodwin Procter.
21          Given the unresolved nature of the privilege dispute in Illinois, Plaintiffs ask this
            Court to preclude, by entry of a protective order, the disclosure and use of the
22          Goodwin Procter materials until the matter has been fully adjudicated.
23   ECF No. 298 at 6:2-3, 11-15 (internal alteration and footnote omitted). Based on the available

24   information, the Court shall temporarily seal Exhibits 6, 7, 8, 9, and 10 until such time as Plaintiffs’

25   Motion for Protective Order (ECF No. 298) is decided.

26          With respect to Defendants’ Opposition to Plaintiffs’ Motion for Protective Order (ECF No.

27   315), no unredacted copy of this Opposition was filed with the Court. As such, the Court is prevented

28   from ruling on whether portions of the Opposition should remain sealed.
                                                       2
     Case 2:15-cv-00531-RFB-EJY Document 355 Filed 05/05/20 Page 3 of 3




 1          Accordingly, IT IS HEREBY ORDERED that Defendants’ Motion for Leave to File Exhibits

 2   Under Seal and Redact Portions of Opposition to Plaintiffs’ Motion for Protective Order (ECF No.

 3   316) is GRANTED in part and DENIED in part.

 4          IT IS FURTHER ORDERED that Exhibit 2 shall remain sealed.

 5          IT IS FURTHER ORDERED that Exhibits 6, 7, 8, 9, and 10 shall remain temporarily sealed

 6   until such time as Plaintiffs’ Motion for Protective Order (ECF No. 298) is decided.

 7          IT IS FURTHER ORDERED that Defendants’ Motion to the extent it seeks to maintain the

 8   redactions of portions of its Opposition to Plaintiffs’ Motion for Protective Order, this request is

 9   granted for a period of five Court days to allow Defendants time to file an unredacted version of its

10   Opposition with the Court. Unfortunately, there have been several occasions on which Defendants,

11   or those represented by the same counsel as Defendants, failed to file exhibits and/or an unredacted

12   copy of a pleading with the Court. This is another example of that occurrence. If Defendants fail to

13   file an unredacted copy of their Opposition within five Court days of the date of this Order, the

14   Opposition shall be stuck and an order to file an unredacted Opposition shall issue. The Court

15   advises that when seeking to seal future pleadings and/or exhibits, Defendants, and those represented

16   by the same counsel as Defendants, take care to ensure that it submits unredacted copies of that

17   which it seeks the Court to consider.

18          DATED: May 5, 2020

19

20
                                                  ELAYNA J. YOUCHAH
21                                                UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                     3
